D. C. N. D. Ill. [Probable jurisdiction postponed, 444 U. S. 962]; and
D. C. E. D. N. Y. [Probable jurisdiction noted, 444 U. S. 1069.] Motion of the Solicitor General to consolidate the cases for oral argument denied. Motion of intervening appellees and appellees in No. 79-1268 for divided argument denied. Motion of Congressman Jim Wright et al. for leave to participate in oral argument as amici curiae in No. 79-1268 denied. Motions of Coalition for Human Justice and Bergen-Passaic Health Systems Agency for leave to file briefs as amici curiae in No. 79-1268 granted.